Citation Nr: 0010434	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  97-27 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for facet joint 
disease, degenerative joint disease, lumbar spine, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an effective date prior to September 30, 
1996, for an award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from January 1967 
to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which, in part, denied the veteran's 
claim for an increased evaluation for a lumbar spine 
disability, and granted entitlement to TDIU benefits, with an 
effective date of October 7, 1996.  These matters were 
previously remanded by the Board in a February 1999 for 
further development.  While in remand status, the RO 
determined that an effective date of September 30, 1996, was 
warranted for the grant of TDIU.  

In addition to the matters discussed above, the May 1997 
rating decision also denied the veteran's claim for service 
connection for a right leg disability secondary to his 
service-connected left leg amputation.  The veteran appealed 
this denial.  In an October 1999 rating decision, service 
connection for right hip arthritis was granted.  This action 
constituted a full grant of the benefit sought on appeal 
(service connection for right leg disability), and this issue 
is no longer in appellate status. 


FINDINGS OF FACT

1.  The veteran's service-connected facet joint disease, 
degenerative joint disease, lumbar spine, is manifested by 
severe limitation of motion, osteo-arthritic changes and 
abnormal mobility; neurological symptoms associated with this 
disability are severe, with recurring attacks with 
intermittent relief, but do not result in a disability 
picture analogous to pronounced intervertebral disc syndrome. 

2.  An informal claim of entitlement to TDIU benefits was 
received September 30, 1996, followed by a formal claim 
received on February 19, 1997.  

3.  As of September 30, 1995, it was factually ascertainable 
that the veteran's service-connected disabilities at that 
time (amputation of the left leg and lumbar spine disability) 
precluded substantially gainful employment.


CONCLUSION OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 40 percent for the veteran's service-connected 
facet joint disease, degenerative joint disease, lumbar 
spine, have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4, including § 4.71a and Codes 5292, 5296 (1999).

2.  The criteria for entitlement to an effective date of 
September 30, 1995, for assignment of a total disability 
rating based on individual unemployability due to service-
connected disabilities have been met.  38 U.S.C.A. §§ 5107, 
5110 (West 1991); 38 C.F.R. §§ 3.155, 3.157, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased evaluation for lumbar spine disability

The veteran claims that he has suffered an increase in the 
severity of this service-connected disability.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well-grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After noting that the claims 
file includes reports of several VA examinations, the Board 
finds that the record as it stands is adequate to allow for 
equitable review of the veteran's increased rating claim and 
that no further action is necessary to meet the duty to 
assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran was awarded service connection for a low back 
disability in June 1988, with an evaluation of 40 percent.  
He filed a claim for increased evaluation in February 1997.  
The veteran was asked for names of any medical providers who 
had treated him for his lumbar spine disability.  He failed 
to provide any such names, and there are no clinical 
treatment records in the claims file.

The file contains report of a VA examination conducted in 
April 1997.  The veteran reported a history of a motorcycle 
accident in 1971, at which time an x-ray of the lumbar spine 
showed no fracture.  His left leg was amputated at the knee 
as a result of the accident.  At the time of the examination, 
the veteran complained of daily back pain, with pain of about 
3 on a scale of 10.  A couple of times per week he felt the 
pain level increased to a 10.  He took four to five tablets 
of Tylenol two or three times per week.  The maximum amount 
of his consumption of Tylenol was 10 tablets of extra 
strength in a day.  On physical examination, the veteran had 
good posture, and unsteady gait with use of crutches.  There 
were no functional effects of the musculoskeletal system 
noted.  Range of motion tests were apparently not conducted.  
X-rays showed mild degenerative changes at L-4 and L-5.  
There were no fractures or other abnormalities.

A VA examination on a fee basis was performed in August 1999.  
The veteran complained of dull constant pain in the back 
shooting down into his left leg and back spasms.  He 
associated back pain with episodes of redness and swelling in 
the right distal leg.  He had had little treatment for his 
back condition, and stated that nothing could be done for 
him.  He did not want to take medications unless absolutely 
necessary.  He used a back brace from the VA about 10-15 
years ago and later bought his own brace.  He used crutches 
when he was not wearing his prosthesis.  He had worked until 
two years prior in a job with phone duties.  Prior to that he 
had been in college for 3 1/2 years and prior to that he had 
worked several years as a television technician.  On 
palpation of the lumbar region, there were no complaints of 
back pain until at approximately the right sacral proximal 
border.  The buttocks and greater trochanters were nontender.  
Forward flexion of the lumbar spine was 100 degrees, backward 
extension was 14 degrees.  Right lateral bending was 12 
degrees and left was 20 degrees.  There was more pain on 
bending to the right than to the left.  There was pain on 
external rotation of the right hip at 30 degrees while the 
veteran was lying in the supine position.

A VA neurological examination on fee basis was performed also 
in August 1999.  The veteran stated that his back pain had 
increased over time.  He said he had back spasms that 
prevented him from moving.  He could keep the pain under 
control by avoiding lifting over 5 pounds.  He stated that 
Ibuprofen helped.  He stated that the back pain had been 
severe for five years.  He had no history of fracture.  He 
felt like something was moving around in his back when he 
bent or twisted.  Pain increased with prolonged standing.  
Neurologic examination showed deep tendon reflexes absent in 
the left leg and normal in the right.  His pulses were 
intact.  Strength in the right leg was normal.  He had mildly 
decreased hip flexion in the left.  He walked with a limping 
gait.  He was steady on his feet and could heel and toe stand 
on the right.  Diagnosis was lumbosacral degenerative joint 
disease, related to use of the prosthesis in the left leg, 
which put stress on the back.  The report also referred to 
right leg pain in what the examiner said sounded like S1 
radicular distribution.

The veteran's lumbar spine disability is evaluated as either 
lumbosacral strain, 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
or limitation of motion of the lumbar spine, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  Under 5295, the maximum 
allowable evaluation is 40 percent for severe lumbosacral 
strain.  Under 5292, the maximum allowable evaluation is 40 
percent for severe limitation of motion.  As the veteran is 
currently assigned a 40 percent evaluation, a higher rating 
is not available under either 5295 or 5292.  The only other 
provision which would be applicable to the veteran's lumbar 
spine disability is 38 C.F.R. § 4.71a, Diagnostic Code 5293 
for intervertebral disc syndrome.  A 60 percent evaluation is 
available if the veteran has pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the disease disc, little 
intermittent relief.

The record does suggest that the veteran's low back 
disability is productive of some neurological symptoms.  
However, the evidence does not show such symptomatology which 
could be described as pronounced.  Further, there were no 
spasms on objective demonstration.  The neurological findings 
do not appear to be more than severe.  In this regard, under 
Code 5293, a 40 percent rating such as the veteran currently 
has contemplates a severe intervertebral disc syndrome.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  The 
provisions of 38 C.F.R. §§ 4.40, 4.45 must be considered when 
evaluating the disability under Diagnostic Code 5293 since 
intervertebral disc syndrome involves loss of range of motion 
due to nerve defects and resulting pain which may cause 
limitation of motion.  VAOPGCPREC 36-97 (December 12, 1997).  
However, the evidence does not show that any such resulting 
pain results in additional loss of range of motion.  On VA 
examination in August 1999, forward flexion of the lumbar 
spine was to 100 degrees, extension was to 14 degrees, side 
bending was to 12 degrees to the right and 20 degrees to the 
left, with more difficulty to the right with pain complaints.  
To the extent that pain results in additional functional 
loss, the Board does not view the functional loss to result 
in a disability picture more compatible with that 
contemplated for a 60 percent rating under Code 5293 for 
intervertebral disc syndrome. 

To summarize, the current 40 percent evaluation is the 
highest available under all pertinent low back rating 
criteria with the exception of that set forth under Code 
5293, and the preponderance of the evidence is against a 
finding that the criteria for a rating in excess of 40 
percent under Code 5293 have been met. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
with regard to the increased rating for low back disability 
issue, but the record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, with regard to the foregoing decision, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise permit a favorable 
resolution of the present appeal. 

Earlier effective date for TDIU benefits

In reviewing claims for assignment of earlier effective dates 
for TDIU awards, the applicable law is the same as that 
governing assignment of earlier effective dates for increased 
rating claims.  In that regard, an increased award of 
disability compensation shall be effective the earliest date 
as of which it is factually ascertainable that an increase in 
disability has occurred if a claim is received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of the claim.  38 U.S.C.A. § 5110(a)(2); 
38 C.F.R. § 3.400(o)(2). 

Subsequent to the Board's February 1999 remand opinion, the 
RO changed the effective date of the veteran's TDIU benefits 
to correspond with an informal telephone claim received on 
September 30, 1996.  This telephone claim is documented in 
the claims file, and the veteran filed a formal claim in 
February 1997.  If an informal claim is received and if the 
veteran files a formal claim within one year thereafter, the 
formal claim will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155.  The RO 
has therefore considered the veteran's TDIU claim to have 
been filed on September 30, 1996.

The veteran's representative has advanced a contention to the 
effect that a December 1987 VA examination found the veteran 
unemployable, and that the report of that examination 
constituted a claim for TDIU benefits.  See 38 C.F.R. § 3.157 
(report of examination may constitute an informal claim.)  
However, the Board is unable to find merit with that 
contention.  While it is true under 38 C.F.R. § 3.157 that a 
report of a VA examination may under certain circumstances be 
accepted as in informal claim for an increased rating, that 
provision only applies when such report relates to 
examination for a disability for which service-connection has 
been previously established or when a claim for the benefit 
sought is received within one year from the date of such 
examination.  The December 1987 VA examination referenced by 
the veteran's representative was accomplished in connection 
with the veteran's initial claim of service connection for 
low back disability.  In other words, the benefit had not 
been previously established.  Moreover, no claim specifying a 
request for TDIU was received within a year. Under the 
circumstances, the Board is unable to find any basis for 
viewing the December 1987 VA examination report as meeting 
the requirements of an informal claim under 38 C.F.R. 
§ 3.157.  Moreover, the Board notes in passing that no 
disagreement was received from the veteran within one year of 
the June 1988 rating decision which granted service 
connection for low back disability and which assigned a 40 
percent rating. 

After reviewing the record, the Board finds that September 
30, 1996, should be considered the date the veteran's TDIU 
claim was received under the provisions of 38 C.F.R. 
§§ 3.155, 3.157.  It remains for consideration whether it was 
factually ascertainable that a total rating based on 
individual unemployability was warranted at any time during 
the one year period prior to September 30, 1996.  38 C.F.R. 
§ 3.400(o)(2).  

According to the law, entitlement to a TDIU requires the 
presence of an impairment so severe that it is impossible for 
the average person to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations essentially establish objective and subjective 
standards for an award of total rating based on 
unemployability.  When the veteran's schedular rating is less 
than total (for a single or combination of disabilities), a 
total rating may nonetheless be assigned when:  1) if there 
is only one disability, this disability shall be ratable at 
60 percent or more; and 2) if there are two or more 
disabilities, at least one disability shall be ratable at 40 
percent or more, and there must be sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  A total disability rating may also be 
assigned pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b) for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

The record shows that a combined service-connected disability 
rating of 80 percent was effective from October 1987.  The 
percentage requirements were therefore clearly met.  However, 
as set forth above, simply meeting the percentage 
requirements is not enough, the evidence must also show that 
the claimant is unable to secure or follow a substantially 
gainful occupation.  

The claims file includes very little evidence showing the 
veteran's disability picture due to the two disabilities 
which were service-connected during the one year period prior 
to September 30, 1996 (above the knee amputation, left side, 
60 percent disabling, and low back disability, 40 percent 
disabling).  However, it appears from information furnished 
by the veteran to VA and to medical care providers that he 
had not held a full-time job for several years.  Certain VA 
educational documents show he was involved in a work-study 
program which involved both school and work.  With regard to 
the part-time job which the veteran apparently held until 
1997, it should be noted that marginal employment shall not 
be considered substantially gainful employment.  38 C.F.R. 
§ 4.16(a).  While the available evidence is not clear, the 
Board does believe that a reasonable doubt exists as to 
whether or not it was factually ascertainable that the 
veteran was unable to secure or follow a substantially 
gainful occupation during the one year period prior to 
September 30, 1996.  Under such circumstances, all reasonable 
doubt is to be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b). 

Ancillary issues

On a VA Form 9, received in August 1997, the veteran listed 
the following as issues:  entitlement to an advisory medical 
opinion and entitlement to a thorough and contemporaneous 
examination.  Notwithstanding the veteran's characterization 
of these issues as separately appealable issues, the issues 
of entitlement to an advisory medical opinion and a new 
compensation examination are ancillary issues to the 
veteran's underlying claims; they are not separately 
appealable issues. These ancillary issues may be contested 
only as part of an appeal on the merits of the decision 
rendered on the primary issue. Therefore, the denial of the 
veteran's procedural and "duty to assist" contentions are 
included within the present appeals, and do not require a 
separate notice of disagreement, statement of the case, 
substantive appeal, or supplemental statement of the case on 
these issues. 

With regard to the request for an advisory medical opinion, 
the law provides that, when warranted by the medical 
complexity or controversy involved in a pending claim, an 
advisory medical opinion may be obtained from one or more 
medical experts who are not VA employees. 38 C.F.R. § 3.328.  
Further, approval shall be granted only upon a determination 
by the Compensation and Pension Service that the issue under 
consideration poses a medical problem of such obscurity or 
complexity, or has generated such controversy in the medical 
community at large, as to justify solicitation of an 
independent medical opinion.  In the present case, there is 
no evidence to support a finding that the issues in this 
appeal are of such complexity as to warrant an independent 
medical opinion.  Moreover, neither the veteran nor his 
representative has alleged in what manner the evidence is of 
such medical complexity or controversy so as to warrant such 
an opinion.

With regard to the request for a thorough and contemporaneous 
examination, the Board notes that the claims on appeal have 
already been remanded in a prior opinion, and that two 
examinations on fee basis were performed.  The Board finds no 
evidence that the examinations performed in August 1999 were 
inadequate.



ORDER

Entitlement to a disability evaluation in excess of 40 
percent for service-connected facet joint disease, 
degenerative disc disease, lumbar spine, is not warranted.  
To this extent, the appeal is denied. 

Entitlement to an effective date of September 30, 1995, for a 
grant of a total rating based on individual unemployability 
due to service-connected disabilities is warranted.  To this 
extent, the appeal is granted.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 
- 12 -


- 1 -


